Exhibit 10.28
 
SUPPLEMENT
to the
Loan and Security Agreement
dated as of November 21, 2008
between
Insider Guides, Inc. (“Borrower”)
and
Venture Lending & Leasing V, Inc. (“Lender”)





--------------------------------------------------------------------------------


 
This is a Supplement identified in the document entitled Loan and Security
Agreement dated as of November 21, 2008 (as amended, restated, supplemented and
modified from time to time, the “Loan and Security Agreement”), by and between
Borrower and Lender.  All capitalized terms used in this Supplement and not
otherwise defined in this Supplement have the meanings ascribed to them in
Article 10 of the Loan and Security Agreement, which is incorporated in its
entirety into this Supplement.  In the event of any inconsistency between the
provisions of that document and this Supplement, this Supplement is controlling.


In addition to the provisions of the Loan and Security Agreement, the parties
agree as follows:


Part 1. - Additional Definitions:


“Commitment” Subject to the terms and conditions set forth in the Loan and
Security Agreement and this Supplement, Lender commits to make Equipment Loans
to Borrower up to the aggregate original principal amount of Two Million Five
Hundred Thousand Dollars ($2,500,000).


“Designated Rate” means, for each Equipment Loan, a fixed rate of interest per
annum equal to the Prime Rate as published on the Business Day on which Lender
prepares the Note for such Loan, plus four and one-half of one percent (4.50%);
provided, however, that in no event shall the Designated Rate for an Equipment
Loan be less than nine percent (9.00%).


“Eligible Equipment” means any (i) computer equipment, (ii) lab, shop and test
equipment, (iii) office equipment, and (iv) other standard hardware acceptable
to Lender, provided that none of the foregoing is subject to a license agreement
between Borrower and any Person.


“Equipment Loan” means any Loan requested by Borrower and funded by Lender under
its Commitment to finance Borrower’s acquisition or carrying of specific items
of Eligible Equipment, and subject to Section 1(b), Soft Costs.  Equipment Loans
are sometimes referred to herein individually as a “Loan” and collectively as
the “Loans”.


“Final Payment”:   Each Equipment Loan shall have a Final Payment equal to
6.723% of the original principal amount of such Loan.


“Liquidity Event” means: (i) the closing of a merger, acquisition or other
transaction in accordance with the provisions of Section 6.4 of the Loan and
Security Agreement; (ii) the closing of a sale of all or substantially all of a
Borrower’s assets in accordance with the provisions the Loan and Security
Agreement; or (iii) the closing of a firmly underwritten public offering of
Borrower’s securities either (A) pursuant to a registration statement filed on
Form S-1 under the Securities Act of 1933, as amended or (B) on a foreign
exchange.


“Prime Rate” means the “prime rate” of interest, as published from time to time
by The Wall Street Journal in the “Money Rates” section of its Western Edition
newspaper.
 
 
 

--------------------------------------------------------------------------------

 

 
“Soft Costs” means Borrower’s costs of acquiring (i) custom-made or non-standard
equipment (not otherwise approved by Lender as Eligible Equipment), (ii) tenant
improvements at Borrower’s primary business premises, (iii) software, (iv) sales
tax, freight, maintenance and installation charges in respect of items of
Eligible Equipment and (v) other items of personal property approved by Lender
that do not constitute Eligible Equipment.


“Termination Date” means the earlier of (i) the date Lender may terminate making
Loans or extending other credit pursuant to the rights of Lender under Article 7
of the Loan and Security Agreement, or (ii) March 31, 2009; provided, however,
that such date shall be extended from March 31, 2009 to June 30, 2009 with
respect to the lesser of (x) forty percent (40%) of the Commitment (i.e., One
Million Dollars ($1,000,000)), and (y) the portion of the Commitment that
remains unfunded as of such date.


“Threshold Amount”: Fifty Thousand Dollars ($50,000).




Part 2. - Additional Covenants and Conditions:
 
1.           Commitment; Use of Proceeds; Limitations on Equipment Loans.


(a)           Funding of Equipment Loans.  Subject to the terms and conditions
of the Loan and Security Agreement and this Supplement, Lender agrees to make
Equipment Loans to Borrower from time to time from the Closing Date up to and
including the Termination Date in an aggregate original principal amount up to
but not exceeding the lesser of (i) the then unfunded portion of its Commitment,
and (ii) an amount equal to 100% of the amount paid by Borrower to a
manufacturer, vendor or dealer who is not an Affiliate of Borrower for each item
of Eligible Equipment, and subject to Section 1(b), each Soft Cost being
financed with the proceeds of such Equipment Loan as shown on an invoice
therefor (excluding (x) any commissions, (y) any portion of the amount invoiced
which relates to servicing or maintenance of the Eligible Equipment, and (z)
delivery, freight and installation charges or sales taxes payable upon
acquisition, unless the amounts described in clauses (y) and (z) constitute Soft
Costs that are being financed with the proceeds of such Loan) (the “Original
Cost”).  Notwithstanding the foregoing, no item of Eligible Equipment and no
Soft Cost shall be eligible to be financed with the proceeds of an Equipment
Loan if such item was expended, acquired or first placed in service by Borrower
earlier than ninety (90) days prior to the Borrowing Date of such Equipment
Loan; provided, however, that so long as the Borrowing Date of the initial
Equipment Loan occurs on or before November 30, 2008 (or such later date as may
be agreed to by the parties on or before November 30, 2008), Borrower may
finance Eligible Equipment and Soft Costs expended, acquired or first placed in
service from May 1, 2008 at the Original Cost of such items.


(b)           Soft Costs.  Up to fifteen percent (15%) of the Commitment, i.e.,
Three Hundred Seventy Five Thousand Dollars ($375,000) in aggregate amount, may
be used to finance Soft Costs.


(c)           Location of Equipment.  All Eligible Equipment financed hereunder
shall be located at all times at (i) Borrower’s place of business in New Hope,
Pennsylvania, (ii) ReadyTechs, LLC’s place of business in Secaucus, New Jersey
or (iii) other places of business located within the United States as may be
consented to by Lender in writing.


(d)           Minimum Funding Amount. Except to the extent the remaining
Commitment is a lesser amount, any Equipment Loans requested by Borrower to be
made on a single Business Day shall be for a minimum aggregate principal amount
of Fifty Thousand Dollars ($50,000).


2.           Maximum Number of Borrowing Requests. Borrower shall not submit a
Borrowing Request more frequently than once each calendar month.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Repayment of Loans.     Principal of and interest on each Equipment
Loan shall be payable as set forth in a Note (substantially in the form of
Exhibit “A” hereto) evidencing such Equipment Loan, which Note shall provide
substantially as follows:  principal and interest at the Designated Rate shall
be fully amortized over a period of thirty six (36) months in equal, monthly
installments.  In particular, on the Borrowing Date applicable to the Equipment
Loan evidenced by such Note, Borrower shall pay to Lender (i) if the Borrowing
Date is not the first day of the month, interest only at a rate equal to 1.00%
per month, in advance, on the outstanding principal balance of the Loan
evidenced by such Note, for the period from such Borrowing Date through the last
day of the calendar month in which such Borrowing Date occurs, and (ii) the
first (1st) amortization installment of principal and interest at the Designated
Rate.  Commencing on the first day of the second full month after the Borrowing
Date, and continuing on the first day of each consecutive calendar month
thereafter, principal and interest at the Designated Rate shall be payable, in
advance, in 35 equal consecutive installments in an amount sufficient to fully
amortize the Loan evidenced by such Note.  The Final Payment on such Loan shall
be due and payable on the same date that the last installment payment of
principal and interest at the Designated Rate is due.


4.           Prepayment.  No Loan may be voluntarily prepaid except as provided
in this Section 4.


(a)           Voluntary Prepayment at any Time. Borrower may voluntarily prepay
all, but not less than all, Loans in whole, but not in part, at any time by
tendering to Lender cash payment in respect of such Loans in an amount equal to
the sum of: (i) all accrued and unpaid interest on such Loans as of the date of
prepayment; and (ii) an amount equal to the total amount of all scheduled but
unpaid payments (including Final Payments) that would have accrued and been
payable from the date of prepayment through the stated maturity of the Loans had
they remained outstanding and been paid in accordance with the terms of the
related Note(s).
 
 
(b)           Prepayment after Twelve Months of Amortization.  Notwithstanding
anything to the contrary in Section 4(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
twelve (12) consecutive payments of principal and interest with respect to all
Loans, Borrower may voluntarily prepay all, but not less than all, Loans in
whole but not in part, by tendering to Lender cash payment in respect of such
Loans in an amount equal to the sum of:  (i) all accrued and unpaid interest on
such Loans as of the date of prepayment; (ii) all outstanding principal balances
of such Loans as of the date of prepayment; and (iii) an amount equal to eighty
percent (80%) of all interest that would have accrued and been payable from the
date of prepayment through the stated date of maturity of the Loans had they
remained outstanding and been paid in accordance with the terms of the related
Notes, in each case, as such amounts are determined by Lender.  Borrower agrees
that its right to prepay the Loans pursuant to this Section 4(b) shall not apply
in connection with a Liquidity Event or at any time thereafter.


(c)           Prepayment after Eighteen Months of Amortization.  Notwithstanding
anything to the contrary in Section 4(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
eighteen (18) consecutive payments of principal and interest with respect to all
Loans, Borrowers may voluntarily prepay all, but not less than all, Loans in
whole but not in part, by tendering to Lender cash payment in respect of such
Loans in an amount equal to the sum of:  (i) all accrued and unpaid interest on
such Loans as of the date of prepayment; (ii) all outstanding principal balances
of such Loans as of the date of prepayment; and (iii) an amount equal to seventy
five percent (75%) of all interest that would have accrued and been payable from
the date of prepayment through the stated date of maturity of the Loans had they
remained outstanding and been paid in accordance with the terms of the related
Notes, in each case, as such amounts are determined by Lender.  Borrower agrees
that its right to prepay the Loans pursuant to this Section 4(c) shall not apply
in connection with a Liquidity Event or at any time thereafter.


(d)           Prepayment if Lender Fails or Refuses to Fund a
Loan.  Notwithstanding anything to the contrary in Section 4(a), if prior to the
Termination Date Borrower satisfies all of the conditions precedent with respect
to the funding of a Loan and Lender fails or refuses to make such Loan then
Borrower may voluntarily prepay all, but not less than all, outstanding Loans in
whole, but not in part, at any time from the date of such failure or refusal up
to the date which is sixty (60) days thereafter by tendering to Lender cash
payment in respect of such outstanding Loans in an amount equal to the sum of:
(i) all accrued and unpaid interest on such outstanding Loans as of the date of
prepayment; and (ii) all outstanding principal balances of such outstanding
Loans as of the date of prepayment, in each case, as such amounts are reasonably
determined by Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Issuance of Warrant.  As additional consideration for the making of
the Commitment, Lender has earned and is entitled to receive immediately upon
the execution of the Loan and Security Agreement and this Supplement, a warrant
instrument issued by Borrower substantially in the form of Exhibit “D” attached
hereto (the “Warrant”).  Borrower acknowledges that Lender has assigned its
rights to receive the Warrant to its parent, Venture Lending & Leasing V, LLC,
and in connection therewith, Borrower shall issue the Warrant directly to
Venture Lending & Leasing V, LLC.  Lender shall furnish to Borrower a copy of
the agreement in which Lender has assigned such Warrant to its parent.


6.           Payment of Commitment Fee.  As an additional condition precedent
under Section 4.1 of the Loan and Security Agreement, Lender shall have
completed to its satisfaction its due diligence review of Borrower’s business
and financial condition and prospects, and Lender’s investment committee shall
have approved its Commitment.  If this condition is not satisfied, the Twelve
Thousand Five Hundred Dollars ($12,500) commitment fee (the “Commitment Fee”)
previously paid by Borrower shall be refunded.  Lender agrees that with respect
to each Equipment Loan advanced under its Commitment, on the Borrowing Date
applicable to such Loan, Lender shall credit against the payments due from
Borrower on such date in respect of such Loan an amount equal to the product of
Twelve Thousand Five Hundred Dollars ($12,500) and a fraction the numerator of
which is the principal amount of such Loan and the denominator of which is Two
Million Five Hundred Thousand Dollars ($2,500,000), until the amount of such
credits made by Lender equals but does not exceed Twelve Thousand Five Hundred
Dollars ($12,500).  Except as set forth in this Section 6, the Commitment Fee is
not refundable.


7.           Documentation Fee Payment.  Pursuant to Section 9.8(a) of the Loan
and Security Agreement, Borrower shall pay Lender, on demand, the total amount
of Lender’s actual costs and expenses incurred in connection with the
preparation and negotiation of the Loan Documents, including legal fees, plus
actual filing fees incurred by Lender or its counsel related to perfection of
the Liens granted under the Loan and Security Agreement.


8.           Borrower’s Account and Wire Transfer Instructions:


Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Louise DiBenedetto
Phone No.
(617) 757-6300
E-mail
lldibenedetto@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 





9.           Debits to Account for ACH Transfers.  For purposes of Section 2.2
and 5.10 of the Loan and Security Agreement, the Primary Operating Account shall
be the bank account set forth in Section 8 above.  Borrower hereby agrees that
Loans will be advanced to the account specified above and regularly scheduled
payments of principal, interest and Final Payments will be automatically debited
from the same account.
 
 
 

--------------------------------------------------------------------------------

 
 
Part 3. - Additional Representations:


Borrower represents and warrants that as of the Closing Date and each Borrowing
Date:


 
a)
Its chief executive office is located at:  280 Union Square Drive New Hope, PA
18938.



 
b)
Its Equipment is located at:  ReadyTechs, LLC, 275 Hartz Way, Secaucus, NJ
07094.



 
c)
Its Inventory is located at: 280 Union Square Drive New Hope, PA 18938.



 
d)
Its Records are located at:  280 Union Square Drive New Hope, PA 18938.



 
e)
In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations:  N/A.



 
f)
Other than its current, full corporate name, Borrower has conducted business
under the following corporate name(s), or using the following trade names or
fictitious business names:  Myyearbook.com; Insider Guides, LLC



 
g)
Borrower’s Delaware state corporation I.D. number is: 4242493.



 
h)
Borrower’s federal tax identification number is: 20-8303286.



 
i)
In addition to the Primary Operating Account identified in Section 9, Borrower
maintains the following other Deposit Accounts and investment/securities
accounts: None.



Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Louise DiBenedetto
Phone No.
(617) 757-6300
Email
lldibenedetto@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 

 


Part 4. - Additional Loan Documents:
 
Form of Promissory Note
Exhibit “A”
Form of Borrowing Request
Exhibit “B”
Form of Compliance Certificate
Exhibit “C”
Form of Warrant
Exhibit “D”
Form of Legal Opinion
Exhibit “E”
Form of Landlord Waiver
Exhibit “F”
Form of Intellectual Property Security Agreement
Exhibit “G”

 


Remainder of this page intentionally left blank; signature page follows
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Supplement]




IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first above written.
 
 

  BORROWER:            
INSIDER GUIDES, INC.
         
 
By:
      Name:       Title:             Address for Notices: 280 Union Square Drive
   
New Hope. PA 18938
   
Attn:
   
Fax # 215-862-1655
   
Phone #
 

 
 

 
LENDER:
           
VENTURE LENDING & LEASING V, INC.
         
 
By:
      Name:       Title:           Address for Notices: 2010 North First Street,
Suite 310    
San Jose, CA 95131
   
Attn:  Chief Financial Officer
   
Fax # 408-436-8625
   
Phone # 408-436-8577
 